THE NOTTINGHAM COMPANY 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina 27802 (252) 972-9922 January 12, 2011 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 Re:The Nottingham Investment Trust II – Registration Nos. 33-37458, 811-06199 Hillman Capital Management Investment Trust – Registration Nos. 333-44568, 811-10085 Tilson Investment Trust – Registration Nos. 333-117597, 811-21606 Giordano Investment Trust – Registration Nos. 333-126677, 811-21789 Starboard Investment Trust – Registration Nos. 333-159484, 811-22298 (each of the above mentioned registered management investment companies is referred to hereinafter as a “Trust” or collectively as the “Trusts”) Ladies and Gentlemen: In accordance with Rule 101(a)(iv) of Regulation S-T and Rule 17g-1 under the Investment Company Act of 1940, as amended, please find enclosed herewith copies of: the current joint insured fidelity bond (“Joint Insured Fidelity Bond”), including original Rider No. 1 and Rider 2 to the fidelity bond that were originally filed with the Securities and Exchange Commissionon December 1, 2010 for all of the Trusts; Rider No. 3 to add The Vilas Fund of the Starboard Investment Trust to the Joint Insured Fidelity Bond; the resolutions of majorities of the board of trustees and the trustees who are not “interested persons” of each Trust approving the form, type, coverage and amount of the bond, and the portion of the premium paid by each Trust; a detailed listing of the portion of the premium paid by each Trust; and the allocation agreement between the above-mentioned Trusts pursuant to Rule 17g-1(f). The minimum amount of the single insured bond which would have been provided and maintained by each of the above-mentioned entities had they not been named as insureds under the Joint Insured Fidelity Bond is as follows: The Nottingham Investment Trust II – $1,250,000 Hillman Capital Management Investment Trust – $300,000 Tilson Investment Trust - $400,000 Giordano Investment Trust - $100,000 Starboard Investment Trust - $300,000 The premium that has been paid under the Joint Insured Fidelity Bond covers the period from October 1, 2010 to October 1, 2011 for an aggregate coverage amount of $4,000,000. Sincerely, /s/ A. Vason Hamrick A. Vason Hamrick Secretary, The Nottingham Investment Trust II Hillman Capital Management Investment Trust Tilson Investment Trust Giordano Investment Trust Starboard Investment Trust Enclosures INVESTMENT COMPANY BOND GREAT AMERICAN INSURANCE COMPANY (A Stock Insurance Company, Herein Called the Underwriter) DECLARATIONS Bond No. 124-40-49 - 13 Item 1.
